Citation Nr: 0842206	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active-duty service from 
October 1964 to October 1967, and had subsequent service in 
the reserves from October 1968 to May 2004.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2006 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not first manifested 
during active duty service from October 1964 to October 1967, 
nor was it first manifested within one year of discharge from 
such active duty service. 

2.  The veteran's diabetes mellitus was not first manifested 
during a period of active duty for training.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2003, May 2003, and April 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in 
August 2006, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.
  
While the August 2006 notice was not provided prior to the 
September 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service and private treatment records and 
assisted the veteran in obtaining evidence.  Although the 
veteran was not provided a VA examination, the evidence of 
record does not contain competent evidence that the claimed 
disability was first diagnosed while on active duty or on 
active duty for training; thus, a medical examination is not 
necessary to decide the claim.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file and the veteran 
and his representative have not contended otherwise.  

In a statement received in October 2005, the veteran's 
representative contends that the veteran is being unjustly 
denied benefits because the veteran's service treatment 
records cannot be located.  The Board notes that April 2003, 
April 2004, August 2006, and January 2008 requests were made 
to the National Personnel Records Center (NPRC) for 
additional records.  Further, on a form received in February 
2007, the U.S. Army Human Resources Command of Fort Benjamin 
Harrison, Indiana checked the appropriate space to indicate 
that the center had no records of the veteran and advised the 
RO to submit a request to the Commander of Human Resources 
Command in St. Louis, Missouri.  Per the instructions, a 
request was sent in October 2007 with a negative response.  
Additionally, results from Dyess Air Force Base Hospital in 
Texas in July 2003 and the State Adjutant General of Texas in 
August 2006 showed that no records were found at each of the 
aforementioned locations.  The Board believes that VA has 
made all necessary attempts to locate any additional records.  
The Board also notes that one of the veteran's more recent 
assertions is to the general effect that he had diabetes for 
many years, but attempted to hide that fact for fear it would 
affect his military career.  Such a course of action by the 
veteran over the years, assuming his assertion to be true, 
further clouds attempts at this time to determine the actual 
date that the diabetes was first manifested.  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for diabetes mellitus.  The veteran 
maintains that he was first diagnosed in service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  In other words, an individual on inactive duty 
training is entitled to disability compensation only for 
injuries suffered and not for disability based on disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 
86-90.  "Injury" is defined as harm resulting from some type 
of external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.  
VAOPGCPREC 86-90.

At this point, the Board stresses to the veteran that in 
order for his diabetes to be service-connected, the 
applicable law requires that it be incurred or aggravated in 
either active duty, or during a period of active duty for 
training.  The time that the diabetes was first manifested is 
of critical importance.  The Board also emphasizes to the 
veteran that his reserve service over many years is shown to 
have included various periods of active duty for training as 
well as various periods of inactive duty training.  Again, 
the time that the diabetes was first manifested is therefore 
of critical importance.

The veteran noted on his claim received February 2003 that 
his diabetes began in March 1994, and later noted on a 
statement received in December 2004 that it was in the mid 
1980's.  In a letter from David Izbrand, M.D. written in July 
2002, it was noted that the veteran was diagnosed with 
diabetes nine years ago, which would be about 1993.  In 
statements received in April 2003 and May 2003, the veteran 
stated that he was diagnosed with diabetes about 9 years ago, 
which would be about 1994.  In a letter written in September 
2006, the veteran stated he was diagnosed while in active 
duty for training in 1993.  It does not appear that the 
veteran has been able to point to a specific date that the 
diabetes was first diagnosed.   

In a July 1981 report of medical examination, it was noted 
that his sister was the only member of his family to have 
diabetes; and it was noted that it was controlled with 
insulin.  On an October 1985 report of medical examination, 
it was noted again that the veteran's sister had a history of 
diabetes that was controlled with insulin.  It was noted at 
this time that the veteran's glucose at this particular 
examination was elevated slightly, but a diagnosis of 
diabetes was not made.  Reports of medical examination from 
May 1988 and February 1990 have no indications of diabetes 
mellitus.  Various reports of medical history from October 
1985 and February 1990 do not indicate that the veteran had 
diabetes.  Although stamped with a statement that the veteran 
"denied personal or family history of diabetes," the May 
1988 report of medical history shows that the veteran's 
sister had a history of diabetes controlled with insulin and 
that the veteran's glucose was 140.  On a February 1990 
report of medical history, it was also stamped with a 
statement that the veteran "denied personal or family 
history of diabetes."  

However, a February 1994 report of medical examination shows 
that the veteran had non insulin-dependent diabetes mellitus.  
A March 1994 medical screening shows a fasting blood sugar 
reading of 185 mg/dl.  A March 1994 service treatment record 
shows that when the veteran was provided a physical profile, 
it was noted that he had adult-onset diabetes mellitus.  A 
February 1999 report of medical examination reveals that the 
veteran had diabetes and was on oral medication.  Reports of 
medical history from February 1994 and February 1999 show 
that the veteran was taking DiaBeta.  Various private medical 
records from David J. Randall from September 1994 to December 
2002 show that the veteran was treated for Type II diabetes 
mellitus.  A March 2002 private treatment record from 
Cardiology Consultants shows a past medical history and 
diagnosis of diabetes mellitus.  On a January 2003 report of 
medical history, the veteran filled in the appropriate circle 
to indicate that he had high or low blood sugar.  Upon 
clarification, he stated that he was diabetic.  It was noted 
that he had adult-onset diabetes and was on medication 
followed by phosphate potassium (PCP).  It was additionally 
noted that he was unable to go to combat and had a P3 
profile.  On a January 2003 report of medical examination, it 
was noted that the veteran had adult-onset diabetes with a P3 
profile and poor control.  In a letter written by David J. 
Randall, D.O. in January 2003, it was noted that the veteran 
had diabetes.  A February 2003 service treatment record shows 
that the veteran's average blood glucose was 135.  A May 2004 
physical exam determination shows that the appropriate box 
was checked to indicate that the veteran was not qualified 
for service due to his diabetes.  In an undated record, a 
brigade surgeon noted that the veteran had Type II diabetes 
mellitus and that the veteran did not meet retention 
standards.  He noted that the diabetes was fairly well 
controlled and the veteran was to follow up with a civilian 
internist for further care.  

The Board notes that while service treatment records and 
private treatment records show treatment for diabetes 
mellitus during the period of the veteran's reserve service, 
there is no evidence of record showing that diabetes mellitus 
became manifest during active duty or active duty for 
training.  In support of his claim, the veteran submitted a 
June 2004 chronological statement of retirement points and 
stated on a notice of disagreement received in December 2004 
that he had been on active duty while in the Army Reserves.  
It appears that the veteran is claiming that he was on active 
duty for training for the entire time he was a member of the 
Army reserves.  However, the veteran's active duty points 
reflect otherwise.  Further, the Board acknowledges the 
October 1985 report of medical history showing an elevated 
glucose level, however there was no diagnosis of diabetes 
mellitus.  Since diabetes mellitus is a disease and not an 
injury, an individual on inactive duty training is entitled 
to disability compensation only for injuries suffered and not 
for disability based on disease.  See Brooks, 5 Vet. App. at 
485; VAOPGCPREC 86-90.    

The Board notes that service connection also may be granted 
on a presumptive basis for Type II diabetes mellitus 
manifested to a compensable degree at any time after service 
in a veteran who had active military, naval, or air service 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, in the Republic of Vietnam, including the waters 
offshore and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, while the 
veteran served during the requisite time period, the evidence 
does not show, and he does not contend, that he had service 
in Vietnam while on active duty.  Therefore, service 
connection for diabetes mellitus is not warranted based on 
service in Vietnam.

The veteran maintains that his Type II diabetes mellitus 
occurred while on active duty in the reserves.  In an undated 
letter an individual (identified as a Command Sergeant Major 
(retired)), reported that when he met the veteran in 1999 he 
noticed that the veteran seemed to possess some of the same 
symptoms characterized diabetes just like both of his 
parents.  In a July 2007 statement, another individual 
asserted that the veteran must have acquired diabetes while 
on active duty, and stated that he knew that the veteran had 
diabetes during the many years that they served together.  
The Board notes that although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  To the 
extent that these statements are competent to relay 
information that they heard or observed, they do not point to 
any specific date to allow for a determination at to when the 
diabetes first manifested or was first diagnosed.  

The veteran stated in a notice of disagreement received in 
December 2004 that his diabetes was found during a physical 
examination while in active service.  In another December 
2004 statement, the veteran stated that his diabetes has been 
just as bad as when he first got it back in the mid-1980's 
when he took an Army physical.  The Board again notes that 
reports of physical examinations in October 1985 and May 1988 
showed elevated glucose levels, but the examiners did not 
diagnose diabetes.  On both examinations, his endocrine 
system was clinically evaluated as normal.  This suggests 
that the medical personnel, with knowledge of the elevated 
readings, were nevertheless of the opinion that the veteran 
did not have diabetes at those times.  In fact, the May 1988 
examination report includes a notation that the veteran 
denied a personal history of diabetes.  

The veteran also submitted various statements from himself 
and others explaining why he did not report diabetes earlier 
in his military career.  In a statement received in September 
2006, the veteran stated that when he received orders for 
deployment to Iraq, that was when he reported that he was 
borderline diabetic.  He stated that he was getting older and 
was unable to hide it like he had when he was younger.  In a 
statement received in May 2008, the veteran stated that there 
was not much documentation of diabetes in service because he 
was afraid that it would be detrimental to his military 
career.  

The veteran also submitted a letter written by an individual 
in April 2008 to the effect that around 1983 to 1984 the 
veteran discovered he was diabetic and at the time the letter 
had been written, the veteran had been diabetic for 24 years.  
In the aforementioned April 2008 letter, the individual noted 
that the veteran sought medical assistance from civilian 
doctors for fear that this would hinder his military career.  
In a July 2007 letter, one of the veteran's comrades stated 
that when the veteran was diagnosed with diabetes by a 
civilian physician, the veteran did not want any one to know 
for fear of not being allowed to continue his career in the 
military and deployments.  He said that he encouraged the 
veteran to visit an Army hospital to have his diabetes 
checked out, but he never would.  In a May 2008 character 
reference from a comrade, it was noted that the veteran had 
Type II diabetes mellitus for a large portion of his 35 years 
of military service and was reluctant to reveal the degree of 
his health problems for fear that he would not be permitted 
to continue serving his country.  

The veteran noted in his claim received in February 2003, his 
disability and treatment began in 1994.  Further, in a 
February 1994 report of medical history, it was noted that 
the veteran had noninsulin-dependent diabetes mellitus for 
one year.  During the course of his claim, the contention has 
been changed to a claim that the disease was first manifested 
during the 1980's.  Although the veteran has offered an 
explanation for wanting to hide the fact that he had 
diabetes, the overall result is that it is now very difficult 
to determine when the diabetes was first manifested.  The 
Board stresses that a diagnosis of diabetes is a medical 
determination.  Even assuming for the sake of argument that 
the veteran had diabetes as early as 1983, the competent 
medical evidence of record does not show that the diabetes 
mellitus was manifested or aggravated during a period of 
active duty for training.

The Board understands the veteran's contentions.  However, 
the preponderance of the evidence is against a finding that 
the diabetes was first manifested during his period of active 
duty from October 1964 to October 1967 or within one year of 
his discharge from such period of active duty.  The 
preponderance of the evidence is also against a finding that 
the diabetes was first manifested during a period of active 
duty for training or aggravated during such a period beyond 
the natural progress of the disease.  The Board notes here 
that some of the evidence suggests that the diabetes was 
first diagnosed by a private civilian physician.  Quite 
simply, the veteran's attempts to conceal the diabetes over 
the years has resulted in such an inconsistent evidentiary 
record that the date the diabetes was first manifested cannot 
be determined.  Without such a finding as to the date it was 
first manifested, it is impossible to reach the next step 
which is to determine if the disease was incurred in or 
aggravated by active duty or inactive duty for training. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


